DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 21, line 2, “an assembly casing 106 ”, paragraph 22, line 2,  “the aspherical elements 106”, and  paragraph 24, lines 2-3, ”a plurality of aspherical lenses 106”, the reference numeral 106 has been used to designate three different parts in Fig. 3.
In paragraph 21, line 5, “a back grip ring 112”, and paragraph 24, line 2,  “spherical glass capture lens 112”, the reference numeral 112 has been used to designate two different parts in Fig. 3.

Appropriate correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US2014034076).

Regarding claim 1, Mori teaches a lens assembly for recording virtual reality video footage (abstract, an imaging lens, para 2,lines 3-5,  for use with vehicle cameras, surveillance cameras, mobile terminal cameras, and the like that employ image sensors), the lens assembly comprising:
at least one spherical glass capture lens (fig.1, lens L1, para 139, data of table 1, Si 1-2, lens L1 is spherical lens, para 114, line 1, the material of the first lens L1 is glass);
a plurality of aspherical lenses, the plurality of aspherical lenses having a non-spherical and free-form configuration (fig.1, non-spherical lens L2, L3, para 128, line 2, second lens L2 to the fifth lens L5 are all aspherical);
a plurality of glass focusing lenses (fig.1, L4, L5, para 116, lines 2-3, all lenses are preferably made of glass), the plurality of aspherical lenses (fig.1, aspherical lenses L2, L3) positioned between the at least one spherical glass capture lens (fig.1, lens L1) and the plurality of glass focusing lenses (fig.1, lens L4, L5); and
an IR cut filter(fig.1, filter PP) positioned adjacent to the plurality of glass focusing lenses (fig.1, filter PP, para 117, lines 2-4, a filter that will cut an IR, Infrared, cut filter that will cut infrared light may be inserted between the lens system and image sensor 5);
wherein the plurality of aspherical lenses warp the image into an equirectangular configuration (--this portion is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Mori  is same to that recited in the claims, then it is expecting an imaging  function provided by Mori has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, Mori discloses the invention as described in Claim 1 and further teaches wherein the plurality of aspherical lenses is two aspherical lenses (fig.1, aspherical lenses L2, L3).

Regarding claim 3, Mori discloses the invention as described in Claim 1 and further teaches wherein the plurality of aspherical lenses is three aspherical lenses (fig.1, aspherical lenses L2, L3, L4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872